DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of 20 October 2020. Claims 1-20 are pending and have been considered as follows.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). The broadest reasonable interpretation of “computer readable medium”, in light of the specification, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: 
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
	Claim 1 recites limitations of “determining…. the ground truth intermediate data reflecting estimates of vehicle surroundings at the intermediate time point conditional on the portion of the range of perception data”, “determining … an accuracy deviation measure indicating deviation between the ground truth intermediate data and the intermediate perception data”. As is evidenced by the specification [0037], each of the claimed “determining” steps is a mathematical computation/calculation. For example, “estimate of vehicle surroundings” refers to “calculations” of vehicle surroundings, and estimates of “vehicle surrounding” refers to estimates of “sensory data”. Determining ground truth intermediate data refers to “calculating”, “deriving” ground truth intermediate data or “determining with support from one or more algorithms” ground truth intermediate data. Determining “based on” post-processing refers “backward-processing” and/or “running through one or more backwards filters” which is a mathematical algorithm. Thus, claim 1 recites mathematical concepts. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus , claim 1 recites a concept that (also) falls into the “mathematical concept” group of abstract ideas. 

 	Step 2A Prong Two Analysis: 
With regard to Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additional
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Independent claims 11 and 19-20 are similar to claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. The additional limitation of claim 20 going to a processor and a tangible computer-readable medium merely describe how to generally "apply" the otherwise mental judgments in a generic or general purpose computing environment.
Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Dependent claims 2-10, 12-18 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, the addition limitations of “the range of perception data comprises perception data of a surrounding object, the accuracy deviation measure reflecting a measure in view of the object”, under their broadest reasonable interpretation, cover performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a perception data storing unit for storing” in claims 11 and 19 (and all claims that depend therefrom), “a ground truth determining unit for determining” in claims 11 and 19 (and all claims that depend therefrom), “a deviation determining unit for determining” in claims 11 and 19 (and all claims that depend therefrom), and “an acknowledgement communicating unit for communicating acknowledgement” in claims 11, 12, 15-16 and 19 (and all claims that depend therefrom).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9-11, 17-20 are rejected under 35 U.S.C. 103 as being obvious over by Li (US20180374359A1) in view of Butz (WO2020016454A1).
	Regarding claim 1, Li teaches a method performed by a field monitor system of a vehicle for at least one of performance monitoring and evaluation of an advanced driver-assistance system, ADAS, and autonomous driving feature of the vehicle (Abstract), the method comprising:
	storing, during a time period ranging from a first time point to a second time point, a range of perception data on which the at least one of ADAS and autonomous driving feature is pertinent derived from a perception system configured to estimate surroundings of the vehicle ([0038] each ADV may further capture the actual trajectories of the objects based on the perception data, which may also be stored in the persistent storage device; [0052] data collector 307 collects actual trajectories from perception module 302 and store the collected actual trajectories in persistent storage device 352 as part of actual trajectories 313; [0003] a perception module collects sensor data and generates structured detected objects (such as vehicles, cyclists, and pedestrians), a prediction module needs to actually predict the behavior of these objects; [0005] receiving a predicted trajectory of an object that was generated using a prediction method based on perception data perceiving the object within a driving environment surrounding an autonomous driving vehicle (ADV));
	determining ground truth intermediate data at the intermediate time point, the ground truth intermediate data reflecting estimates of vehicle surroundings at the intermediate time point conditional on the portion of the range of perception data ([0022]–[0025], a prior actual trajectory of an object; For each pair of the predicted trajectory and the corresponding actual trajectory, a set of predicted features is extracted from the predicted trajectory and a set of actual features is extracted from the corresponding actual trajectory);
	determining, based on analysis of the ground truth intermediate data in view of intermediate perception data out of the range of perception data corresponding to the intermediate time point, an accuracy deviation measure indicating deviation between the ground truth intermediate data and the intermediate perception data([0038] to determine the difference or similarity of the predicted trajectories and the actual trajectories in order to evaluate the accuracy of the prediction methods that are utilized to generate the predicted trajectories); and
	communicating acknowledgement data when the accuracy deviation measure exceeds a performance threshold ([0025] A similarity score closer to a first predetermined value (e.g., 1) indicates that the predicted trajectory is similar to the corresponding actual trajectory. A similarity score closer to a second predetermined value (e.g., −1) indicates that the predicted trajectory is dissimilar to the corresponding actual trajectory).
Li does not explicitly teach but Butz teaches the specific limitations of determining, based on post-processing a portion of the range of perception data ranging back from the second time point to an intermediate time point between the first and second time points (at least equation 6 and corresponding paragraphs on pages 5-6, state h(t) is calculated based on the previous state, certain moment in time t and past time interval). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, monitoring and evaluation autonomous driving features of the vehicle, as taught by Li, using past detected sensor data for prediction, as taught by Butz, as Li and Butz are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the past detected sensor data for prediction (lines 10-16, page 1, Butz) and predictably applied it to improve modeling a dynamic temporal behavior of a time sequence in monitoring and evaluation autonomous driving features of the vehicle of Li.
	Regarding claims 11, 19 and 20, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 11, 19 and 20 with claim 1 being drawn to a method performed by a field monitor system, claim 11 being drawn to a corresponding system, claim 19 being drawn to a corresponding vehicle, claim 20 being drawn to a corresponding storage medium. Li teaches additional limitations such as computer, storage medium ([0034], Li).

	Regarding claim 9, Li teaches wherein the range of perception data comprises perception data of a surrounding object, the accuracy deviation measure reflecting a measure in view of the object ([0021] The perception module is responsible for detecting perceptional objects, and augment them with information such as position, speed and heading; [0044] Trajectories are represented as a collection of “trajectory points,” where each point indicates a future position of the object, along with predicted speed and heading at that point).

Regarding claim 17, please see the rejection above with regarding claim 9, which is commensurate in scope to claim 17 being drawn to a method and claim 17 being drawn to a corresponding system. 

	Regarding claim 10, Li teaches wherein the accuracy deviation measure reflects a measure in view of estimated safety assessment on which the at least one of the ADAS and autonomous driving feature is pertinent ([0048] control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111, according to a route or path defined by the planning and control data. The planning and control data include sufficient information to drive the vehicle from a first point to a second point of a route or path using appropriate vehicle settings or driving parameters (e.g., throttle, braking, and turning commands) at different points in time along the path or route).

Regarding claim 18, please see the rejection above with regarding claim 10, which is commensurate in scope to claim 18 being drawn to a method and claim 10 being drawn to a corresponding system. 

Claims 2-8 and 12-16 are rejected under 35 U.S.C. 103 as being obvious over by Li (US20180374359A1) in view of Butz (WO2020016454A1) in view of Tiziani (20190188493 Al).
Regarding claim 2, while Li as modified by Butz teaches wherein communicating acknowledgement data comprises at least one of:
	transmitting the acknowledgement data wirelessly to a remote entity, the acknowledgement data comprising the range of perception data (Li, Fig. 1, and corresponding paragraph, Autonomous vehicle, servers (data analytics system) and server (map location) are connected by network 102, [0026] Network 102 may be any type of networks such as … a cellular network, a satellite network, or a combination thereof, wired or wireless); and
	transmitting the acknowledgement data to an on-board feature control system adapted to control the at least one of the ADAS and autonomous driving feature (Li, [0048] Based on the planning and control data, control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111), the acknowledgement data comprising an indication to control the at least one of the ADAS and autonomous driving feature (Li, Fig. 3,[0045]- [0051] Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle) prediction module 303 may predict that the vehicle may have to fully stop prior to enter the intersection), 
Li as modified by Butz does not explicitly teach but Tiziani teaches the acknowledgement data comprising an indication to disable the at least one of the ADAS and autonomous driving feature ([0049]-[0050], to respond to the detected danger, the method first disables any autonomous routing in step 21;[0128]-[0129]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, monitoring and evaluation autonomous driving features of the vehicle, as taught by Li as modified by Butz, disabling a driving feature of an autonomous vehicle, as taught by Tiziani, as Li, Butz and Tiziani are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using disabling a driving feature of an autonomous vehicle and predictably applied it to improve safety of monitoring and evaluation autonomous driving features of the vehicle of Li as modified by Butz (abstract, [0049]-[0050], Tiziani).

	Regarding claim 12, please see the rejection above with regarding claim 2, which is commensurate in scope to claim 12, with claim 2 being drawn to a method and 12 being drawn to a corresponding system.
	
	
	Regarding claim 3, Li teaches wherein the range of perception data comprises perception data of a surrounding object, the accuracy deviation measure reflecting a measure in view of the object ([0021] The perception module is responsible for detecting perceptional objects, and augment them with information such as position, speed and heading; [0044] Trajectories are represented as a collection of “trajectory points,” where each point indicates a future position of the object, along with predicted speed and heading at that point).

Regarding claim 13 please see the rejection above with regarding claim 3, which is commensurate in scope to claim 13 being drawn to a method and claim 13 being drawn to a corresponding system. 

	Regarding claim 4, Li teaches wherein the accuracy deviation measure reflects a measure in view of estimated safety assessment on which the at least one of the ADAS and autonomous driving feature is pertinent (Li, [0048] control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111, according to a route or path defined by the planning and control data. The planning and control data include sufficient information to drive the vehicle from a first point to a second point of a route or path using appropriate vehicle settings or driving parameters (e.g., throttle, braking, and turning commands) at different points in time along the path or route).

Regarding claim 14, please see the rejection above with regarding claim 4, which is commensurate in scope to claim, with claim 4 being drawn to a method and claim 14 being drawn to a corresponding system. 
	
	Regarding claim 5, Li modified by Butz does not explicitly teach buy Tiziani teaches the limitation of communicating, when the accuracy deviation measure exceeds a further performance threshold, further acknowledgement data, the performance threshold deviating from the further performance threshold (Tiziani [0040]-[0049] in step 206, may determine whether the probability exceeds a given threshold (e.g., 50%). The specific threshold may be set based on, and further refined by, analyzing whether the predicted data was in fact accurate). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, monitoring and evaluation autonomous driving features of the vehicle, as taught by Li as modified by Butz, disabling a driving feature of an autonomous vehicle, as taught by Tiziani, as Li, Butz and Tiziani are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using disabling a driving feature of an autonomous vehicle and predictably applied it to improve safety of monitoring and evaluation autonomous driving features of the vehicle of Li as modified by Butz (abstract, [0049]-[0050], Tiziani).

Regarding claim 15 please see the rejection above with regarding claim 5, which is commensurate in scope to claim 5 being drawn to a method and claim 15 being drawn to a corresponding system. 

	Regarding claim 6, while Li as modified by Butz teaches the communicating further acknowledgement data comprises one of:
transmitting the acknowledgement data wirelessly to a remote entity, the acknowledgement data comprising the range of perception data (Li, Fig. 1, and corresponding paragraph, Autonomous vehicle, servers (data analytics system) and server (map location) are connected by network 102, [0026] Network 102 may be any type of networks such as … a cellular network, a satellite network, or a combination thereof, wired or wireless); and
	transmitting the acknowledgement data to an on-board feature control system adapted to control the at least one of the ADAS and autonomous driving feature (Li, [0048] Based on the planning and control data, control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111), the acknowledgement data comprising an indication to control the at least one of the ADAS and autonomous driving feature (Li, Fig. 3,[0045]- [0051] Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle) prediction module 303 may predict that the vehicle may have to fully stop prior to enter the intersection), 
Li as modified by Butz does not explicitly teach but Tiziani teaches the acknowledgement data comprising an indication to disable the at least one of the ADAS and autonomous driving feature ([0049]-[0050], to respond to the detected danger, the method first disables any autonomous routing in step 21;[0128]-[0129]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, monitoring and evaluation autonomous driving features of the vehicle, as taught by Li as modified by Butz, disabling a driving feature of an autonomous vehicle, as taught by Tiziani, as Li, Butz and Tiziani are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using disabling a driving feature of an autonomous vehicle and predictably applied it to improve safety of monitoring and evaluation autonomous driving features of the vehicle of Li as modified by Butz (abstract, [0049]-[0050], Tiziani).
	
	Regarding claim 7, Li teaches wherein the range of perception data comprises perception data of a surrounding object, the accuracy deviation measure reflecting a measure in view of the object ([0021] The perception module is responsible for detecting perceptional objects, and augment them with information such as position, speed and heading; [0044] Trajectories are represented as a collection of “trajectory points,” where each point indicates a future position of the object, along with predicted speed and heading at that point).
	
	Regarding claim 8, Li teaches wherein the accuracy deviation measure reflects a measure in view of estimated safety assessment on which the at least one of the ADAS and autonomous driving feature is pertinent (Li, [0048] control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111, according to a route or path defined by the planning and control data. The planning and control data include sufficient information to drive the vehicle from a first point to a second point of a route or path using appropriate vehicle settings or driving parameters (e.g., throttle, braking, and turning commands) at different points in time along the path or route).

Regarding claim 16, while Li as modified by Butz teaches wherein the acknowledgement communicating unit further is configured to one of:	transmitting the acknowledgement data wirelessly to a remote entity, the acknowledgement data comprising the range of perception data (Li, Fig. 1 and corresponding paragraphs, Autonomous vehicle, servers (data analytics system) and server (map location) are connected by network 102, [0026] Network 102 may be any type of networks such as … a cellular network, a satellite network, or a combination thereof, wired or wireless); and
	transmitting the acknowledgement data to an on-board feature control system adapted to control the at least one of the ADAS and autonomous driving feature (Li, [0048] Based on the planning and control data, control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111), the acknowledgement data comprising an indication to control the at least one of the ADAS and autonomous driving feature (Li, Fig. 3,[0045]- [0051] Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle) prediction module 303 may predict that the vehicle may have to fully stop prior to enter the intersection), 
Li as modified by Butz does not explicitly teach but Tiziani teaches the acknowledgement data comprising an indication to disable the at least one of the ADAS and autonomous driving feature ([0049]- [0050], to respond to the detected danger, the method first disables any autonomous routing in step 21; [0128]- [0129]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, monitoring and evaluation autonomous driving features of the vehicle, as taught by Li as modified by Butz, disabling a driving feature of an autonomous vehicle, as taught by Tiziani, as Li, Butz and Tiziani are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using disabling a driving feature of an autonomous vehicle and predictably applied it to improve safety of monitoring and evaluation autonomous driving features of the vehicle of Li as modified by Butz (abstract, [0049]-[0050], Tiziani).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666